Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2019, 6/6/2019, 3/4/2020 is considered by the examiner.
Drawings
There are no drawings submitted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US Publication 2002/0122985).


Regarding claim 1, the Sato reference discloses a slurry composition (P80) positive electrode comprising a positive electrode active material, a conductive material (P288), a particulate polymer with a polyhydric alcohol polycondensate (component E, for example; P81-P236), wherein the positive electrode active material includes an iron-containing compound (P66), and the particulate polymer includes a hydroxyl group-containing monomer unit (P219-P236).
Regarding claim 10, the Sato reference discloses a positive electrode for a non-aqueous secondary battery obtained using the slurry composition for a non-aqueous secondary battery positive electrode according to claim 1. 
Regarding claim 11, the Sato reference discloses a non-aqueous secondary battery comprising a positive electrode, a negative electrode, a separator and an electrolyte solution (P306), wherein the positive electrode is the positive electrode for a non-aqueous secondary battery according to claim 10 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US Publication 2002/0122985).
Regarding claim 2, the Sato reference discloses the claimed invention above and further incorporated herein. The Sato reference discloses that it is known in the art for a secondary battery positive active material to comprise conductive material includes a fibrous conductive carbon material (P4-P5). While the Sato reference teaches that there requires an improvement for the known embodiment, it also states why the Sato reference teachings are relevant to improve on these known embodiments. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide known secondary battery positive active material to comprise conductive material that includes  fibrous conductive carbon material as disclosed by the Sato reference since the teachings discloses further improvements for these known  familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of the patents together like pieces of a puzzle.  A person of ordinary skill is also a person of ordinary creativity, not an automaton.  The question to be answered is whether the claimed invention is a product of innovation or merely the result of common sense, ordinary creativity, and ordinary skill.  KSR v. Teleflex  
Regarding claim 3, the Sato reference discloses the conductive carbon material has a percentage content of at least 0.1-20 parts by weight among the conductive material in 100 parts by weight of the active material (P17) which can be calculated to comprise an overlapping range. Therefore, since the varying amounts of conductive material will affect conductivity of the battery, it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
Regarding claim 4, the Sato reference disclose the polyhydric alcohol polycondensate can be calculated to comprise at least 0.05 time or not more than 10 times content of the conductive carbon material (P237-240, P80 and P17). Since the calculated ranges overlaps, it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
Regarding claim 5, the Sato reference discloses content of the polyhydric alcohol polycondensate is at least 0.05 parts by mass and not more than 10 parts by mass per Titanium Metals Corp. v. Banner, 227 USPQ 773
Regarding claim 7, the Sato reference discloses percentage content of the hydroxyl group containing monomer unit in the particulate polymer is at least 0.05@ and not more than 5 mass% (P100-P104). Since the calculated ranges overlaps, it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
Regarding claim 8, the Sato reference discloses further comprising at least one water soluble polymer selected from the group consisting of polyvinyl alcohol (component B; P140-P148) 
Regarding claim 9, the Sato reference discloses the claimed invention above and further incorporated herein. The Sato reference is silent in disclosing a ratio of ɳ0/ ɳ1 of viscosity ɳ0 of the slurry composition at a shear rate of 10s-1- relative to viscosity ɳ1 of the slurry composition at a shear rate of 1000s-1 is at least 2 and not more than 10. However, it is the position of the Examiner that such properties are inherent, given that Sato reference and the present application utilize similar or the same positive electrode materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49  Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725